Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	New claim 20 has been added. Claims 1 – 4 and 6 – 20 are rejected 35 USC § 103. Claim 1 has been rejected under 35 USC § 112 (b) for being indefinite. 
Response to Arguments 
	The following is in response to applicant’s remarks filed 05/10/2021.
	The applicant argues that the newly removed limitation overcomes the previous rejection as the prior art does not teach the claimed polymers in a sulfonated form. Additionally, the applicant argues that the previous rejection of claim 8 is insufficient in making obvious the claimed limitation for adding a reinforcing material into the anode protecting layer.
	The examiner is in agreement with the argument regarding the sulfonated polymers and the previous rejection has been withdrawn. Regarding the argument directed at the previous rejection of claim 8, the examiner finds the applicant’s argument unpersuasive. The applicant has submitted a conclusory statement without providing sufficient reasoning as to why the previous rejection is insufficient. 
	However, the newly amended claim 1 has been found obvious over newly cited art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “wherein said elastic polymer foam contains a polymer selected from a sulfonated version of natural polyisoprene.” This recitation is unclear as it reads that natural polyisoprene is to be the only polymer with a sulfonated version. 
	The claim can be amended to include language to more clearly express the intent to include the sulfonated versions of the remaining polymers in the list appearing in claim 1. For the purpose of examination claim 1 is interpreted as containing the sulfonated versions of each polymer listed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 - 7, 9 - 12, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A1.

Regarding claim 1, Lin teaches a method of improving a cycle-life of a lithium metal secondary battery (lithium secondary battery)[0002], 
said method comprising a procedure of implementing an anode-protecting layer between an anode active material layer and a porous separator-electrolyte assembly (a polymer layer disposed between the anode active material and the separator)[0005]
wherein said anode-protecting layer is in a physical contact with said anode active material layer (polymer layer disposed on the surface of the anode active material layer)[0013] and 
wherein said anode active material layer contains a layer of lithium or lithium alloy, in a form of a foil, coating, or aggregate of multiple particles, as an anode active material (anode active material layer being lithium or a lithium alloy coating)[0065][0086] and 
said pores contain interconnected pores (porosity of the polymer layer)[table 1]
Lin does not teach wherein said elastic polymer foam contains a polymer selected from a sulfonated version of natural polyisoprene, synthetic polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, nitrile rubber, ethylene propylene rubber, ethylene 
an anode-protecting layer that has a thickness from 10 nm to 500 µm, and 
Kim teaches a lithium metal secondary battery wherein the anode active material layer is coated by an elastic polymer layer (first binder coating layer) consisting of  polymer binder selected from the group consisting of styrene-butadiene rubber (SBR), acrylonitrile-butadiene rubber (NBR), butadiene rubber, isoprene rubber, polysulfide rubber, chloroprene rubber, polyurethane rubber, silicon rubber, ethylene propylene diene methylene (EPDM), acryl-based rubber, fluoroelastomer, and combinations thereof [0014]. Kim teaches the use of a highly elastic protective material on the surface of the anode active material to improve cyclic properties by having superior elastic properties that reduce cracking during expansion of the anode [0026][0030]. Then, it would have been obvious to one skilled in the art at the time of filing to combine the teaching of the use of the elastic polymers of Kim in the polymer layer of Lin as Kim teaches the elastic properties to improve cyclic properties.
Skotheim teaches a sulfonated polymer protection layer [Column 3 (lines 13 – 25)][Column 9 (lines 18 – 19)] having a thickness from 5 nm to 5 µm [Column 3 (lines 36 – 39)] as well as teaching that the thickness of the protective layer is best kept small to reduce the loss of energy density in the cell and to keep the weight of the battery down [Column 6 (lines 50-62)][Column 9 (lines 1 – 4)]. Then it would have been obvious to one skilled in the art at the 
Thielen teaches a lithium secondary battery wherein the anode has a polymer protection layer (contact layer (4b))[0020] between the anode and the separator [0002] wherein the polymer contains a sulfonate functional group to improve the adhesive strength of the anode to the separator (4a))[0034][0035]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching of improve adhesive properties of the polymer protective layer with the addition of sulfonate to the polymers of Kim to further improve the protective layer of Lin. 
Combined Lin does not teach the anode protecting layer comprises an elastic polymer foam having a fully recoverable compressive elastic strain from 2% to 500%. However, the resulting polymers from the above combined invention have the same composition making the elastic strain an inherent feature of the combined invention ("Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

Regarding claim 2, combined Lin teaches the method of claim 1. 
Further, Lin teaches, wherein said electrolyte-separator (separator (205))[fig. 2] assembly comprises an electrolyte or a combined porous separator/electrolyte (electrolyte can be gel/solid/electrolytic solution)[0071][0072] in ionic contact with said anode and said cathode (between anode and cathode)[0039].

Regarding claim 4, combined Lin teaches the method of claim 1. 
Further, Lin  teaches the battery further comprising laminating said anode active material layer or current collector, said anode-protecting layer, said porous separator-electrolyte assembly, and said cathode active material layer together to form a battery cell in such manner that the battery cell is under a compressive stress or strain (cathode and anode are wound with separator)[0094].

Regarding claim 6, combined Lin teaches the method of claim 1. 
Further, Lin teaches wherein said step of implementing an anode-protecting layer (polymer layer)[0013] is conducted by depositing a layer of said elastic polymer foam onto one primary surface of the anode active material layer or the anode current collector to form a protected anode (disposed on surface of anode active material layer)[0013] (coated on surface of anode)[0086], followed by combining the protected anode (prepared anode)[0086], the porous separator/electrolyte assembly (PE separator)[0087], and the cathode active material layer (lithium cobaltate slurry)[0086] together to form said lithium metal secondary battery (electrode assembly)[0087].

Regarding claim 7, combined Lin teaches the method of claim 1. 
Further, Lin teaches wherein said step of implementing an anode-protecting layer is conducted by forming a layer of said elastic polymer foam (preparing anode)[0086], 
followed by laminating the anode active material layer, the layer of elastic polymer foam, the separator/electrolyte, and the cathode active material layer to form the lithium metal secondary battery, wherein a compressive stress is applied to improve a contact between said 

Regarding claim 9, combined Lin teaches the method of claim 1. 
Further, Lin teaches wherein said elastic polymer foam (porous polymer layer (206))[0048] further contains from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed therein (electrolytic solution injection into the pores of the polymer layer)[0087](polymer layer porosity of 20-80%)[0012].


Regarding claim 10 combined Lin teaches the method of claim 1. 
Further, Lin teaches wherein said cathode active material is selected from an inorganic material (lithium metal material)[0061], an organic material, a polymeric material, or a combination thereof, and said inorganic material does not include sulfur or alkali metal polysulfide.

Regarding claim 11, combined Lin teaches the method of claim 10. 
Further, Lin teaches wherein said inorganic material is selected from a metal oxide (lithium nickel cobalt manganese oxide)[0061], metal phosphate (lithium vanadium phosphate)[0061], metal silicide, metal selenide, or a combination thereof.

Regarding claim 12, combined Lin teaches the method of claim 10. 
Further, Lin teaches wherein said inorganic material is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed 

Regarding claim 19, combined Lin teaches the method of claim 10. 
Further, Lin teaches wherein said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal (Nickle Iron Titanium Tungsten Molybdenum Manganese) [0063][0064]; (d) boron nitride, or (e) a combination thereof.

Regarding claim 20, combined Lin teaches the method of claim 1. 
Further, Skotheim teaches wherein said elastic polymer foam (sulfonated polymer protection layer)[Column 3 (lines 13 – 25)][Column 9 (lines 18 – 19)]  contains a sulfonated styrene-ethylene-butadiene-styrene elastomer (Sulfonated polystyrene-ethylene-butylene polymers)([Column 9 (lines 43 – 47)]. 

Claims 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, and Choi, US20160181585A1.

Regarding claim 8, Lin teaches a method of improving a cycle-life of a lithium metal secondary battery (lithium secondary battery)[0002], 

wherein said anode-protecting layer is in a physical contact with said anode active material layer (polymer layer disposed on the surface of the anode active material layer)[0013] and 
wherein said anode active material layer contains a layer of lithium or lithium alloy, in a form of a foil, coating, or aggregate of multiple particles, as an anode active material (anode active material layer being lithium or a lithium alloy coating)[0065][0086] and 
said pores contain interconnected pores (porosity of the polymer layer)[table 1]
Lin does not teach wherein said elastic polymer foam (polymer layer (206)) [0048] comprises from 0.01% to 50% of an electrically non-conducting reinforcement material dispersed therein, 
wherein said reinforcement material is selected from a glass fiber, ceramic fiber, polymer fiber, glass particle, ceramic particle, or a combination thereof, 
wherein said polymer fiber is selected from an aromatic polyamide fiber, nylon fiber, or ultrahigh molecular weight polyethylene (UHMW-PE) fiber
the elastic polymer foam having a fully recoverable compressive elastic strain from 2% to 500% and 
	Choi teaches a composite membrane for use in a lithium secondary battery wherein the composite membrane may be used as an anode protecting layer [0060][0082]. The composite membrane further comprising a porous supporting fiber formed of glass or polyethylene or a combination thereof [0092][0093][0094][0095]. Addition of fibers into protective layers to 
Lin does not teach the anode protecting layer comprises an elastic polymer foam having a fully recoverable compressive elastic strain from 2% to 500%. However, the resulting polymers from the above combined invention have the same composition making the elastic strain an inherent feature of the combined invention ("Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A1, as applied to claim 1 above and further in view of Song, US20180053978A1 and Alamgir, US5536599A (attached PDF).

Regarding claim 3, combined Lin teaches the method of claim 1. 
Further, Lin teaches wherein said electrolyte is selected from organic liquid electrolyte, ionic liquid electrolyte (lithium salt)[0071][0072], polymer gel electrolyte, solid-state electrolyte, quasi-solid electrolyte having a lithium salt (lithium salt)[0071][0072] dissolved in an organic or ionic liquid (nonaqueous organic solvent)[0071][0073].
Combined Lin does not teach an electrolyte with a lithium salt concentration higher than 2.0 M, or a combination thereof.
Song teaches an electrolyte for use in a lithium battery in which a concentration of 3.0 M salt concentration is used [0086].
Alamgir teaches a lithium salt electrolyte for use in lithium ion battery in which the concentration of the lithium salt is not critical. It teaches that it is only necessary to incorporate the minimum amount sufficient to yield the desired level of conductivity when the cell is fully charged [Column 5 (lines 45 – 50)]. It would have been obvious to one skilled in the art at the time of filling to modify the lithium salt electrolyte concentration of combined features of Lin and Skotheim with the teachings of Song and Alamgir to provide the minimum conductivity required for the cell. 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A1, as applied to claim 10 above and further in view of Lu, US20170162900A1.

Regarding claim 13, combined Lin teaches the method of claim 10. 
Combined Lin does not teach wherein said inorganic material is selected from a metal fluoride or metal chloride including the group consisting of CoF3, MnF3, FeF3, VF3, VOF3, TiF3, BiF3, NF2, FeF2, CuF2, CuF, SnF2, AgF, CuCl2, FeCl3, MnCl2, and combinations thereof.
Lu teaches a cathode in an electrochemical device wherein said inorganic material is selected from a metal fluoride or metal chloride including the group consisting of CoF3, MnF3, FeF3, VF3, VOF3, TiF3, BiF3, NF2, FeF2, CuF2, CuF, SnF2, AgF, CuCl2, FeC3, MnCl2, (CuF2, 2, FeF2, BiF2, CoF2, and NiF2 )[0044] and combinations thereof. Lu teaches the design as high energy density and low-cost [0008].
It would have been obvious to one skilled in the art at the time of filing to combine the cathode of combined technical features of Lin and Skotheim with the active material of Lu to achieve a higher energy density and lower cost electrochemical device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A1, as applied to claim 10 above and further in view of Ohkubo, US20130052544A1.

Regarding claim 14, combined Lin teaches the method of claim 10. 
Combined Lin does not teach wherein said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti. Al. B. Sn. or Bi: and x + y< 1.
Ohkubo teaches a cathode active material for use in a secondary battery wherein said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti. Al. B. Sn. or Bi: and x + y< 1 (composition: Li2Mn(1-x)FexSiO4, target X=0.9) [0076]. Ohkubo teaches the composition to provide excellent ion conductivity [0071].
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A1, as applied to claim 10 above and further in view of Salehi-Khojin, WO2018075538A1.

Regarding claim 15, combined Lin teaches the method of claim 10. 
Combined Lin does not teach wherein said inorganic material is selected from a transition metal dichalcogenide, a transition metal trichalcogenide, or a combination thereof.
Salehi-Kkojin teaches a cathode material used in a battery in which the cathode comprises at least on transition metal dichalcogenide [Claim 1]. It also teaches that the battery design protects the anode [0006][0031].
It would have been obvious to one skilled in the art at the time of filing to combine the cathode of combine technical features of Lin and Skotheim with the cathode material of Salehi-Kkojin to increase the protection of the anode. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A, as applied to claim 10 above and further in view of Zaghib, US10381642B2 (attached PDF.

Regarding claim 16, combined Lin teaches the method of claim 10. 
Combined Lin does not teach wherein said inorganic material is selected from TiS2, TaS2, MoS2 NbSe3. MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof.
Zaghib teaches an anode for a high energy battery in which the cathode active materials is such wherein said inorganic material is a vanadium oxide [Column 8 (lines 4 -10)]. Zaghib also teaches that the composition of the cathode material impacts the volume change during insertion of lithium ions in the electrode material [Column 1 (lines 20 -30)].
It would have been obvious to one skilled in the art at the time of filing to modify the cathode of combined technical features of Lin and Skotheim with the cathode material of Zaghib to better control the volume variation during the battery operation. 

Regarding claim 17, combined Lin teaches the method of claim 11.
Combined Lin does not teach wherein said metal oxide contains a vanadium oxide selected from the group consisting of VO2, LiVO2, V205, LiTV205, V30s, LiV3O8, LixV3O7, V409, LixV409, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5.
Zaghib teaches an anode for a high energy battery in which the cathode active materials is such wherein said metal oxide contains a vanadium oxide [column 8 (lines 4 -10)]. Zaghib also teaches that the composition of the cathode material impacts the volume change during insertion of lithium ions in the electrode material [Column 1 (lines 20 -30)].
. 

Claim 18 is rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US20190393466A1, Skotheim, US6733924B1 (attached PDF), Kim, US20070059600A1, and Thielen, US20180191026A as applied to claim 11 above, and further in view of Kawakami, US20170200943A1 .

Regarding claim 18, combined Lin teaches the method of claim 11. 
Combined Lin does not teach wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals.
Kawakami teaches a battery with a cathode material wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2 (lithium transition metal oxides)[0075], spinel compound LiM2O4, olivine compound LiMPO4 LiMO2 (lithium transition metal phosphate)[0075], silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals. Kawakami also teaches these cathode materials to have the highest energy density [0003].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759